Citation Nr: 1710672	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-38 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability manifested by foot blisters.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In March 2016, the Board denied the instant appeal as well as a claim for service connection for periodontal gum disease and a dental disability manifested by misaligned teeth and jaw due to trauma and bone loss.  The Veteran subsequently appealed this denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2016 Joint Motion for Partial Remand and Order (JMR), the Court vacated the Board's March 2016 decision as to the claim for service connection for a disability manifested by bilateral foot blisters and remanded the claim to the Board for further adjudication.  The Board's decision as to the claim for service connection for periodontal gum disease and a dental disability manifested by misaligned teeth and jaw due to trauma and bone loss were not disturbed.

The Board notes that the Veterans Law Judge who conducted the March 2011 hearing has since retired and is no longer employed by the Board.  In January 2017, the Veteran was notified of this information and afforded the opportunity for another hearing, pursuant to 38 C.F.R. § 20.707 (2016) (noting that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal).  See also 38 U.S.C.A. § 7107 (c) (West 2014).  The Veteran indicated that did not wish to appear at another Board hearing in a February 2017 submission.





FINDING OF FACT

Bilateral foot disorder manifested by blisters did not have its clinical onset in service and is not otherwise related to active duty. 


CONCLUSION OF LAW

Disability exhibited by bilateral foot blisters was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the June 2007 rating decision appealed, in a letter of March 2007, the RO provided the Veteran time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159 (b)(1).  The Veteran has not claimed any error or prejudice due to the VCAA notice provided.  Hence, VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim. 

Available service personnel records and service treatment records have been obtained, and a May 2007 memo has confirmed an inability to obtain complete service treatment records, with the prior steps taken to do so detailed and a notation that as of that month, the Veteran had not responded to a request to provide additional evidence pertaining to his service.  The Board is mindful that, in a case such as this, where service treatment and personnel records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Although it is unfortunate that the Veteran's complete service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind. 

Additionally private and VA medical records were obtained and a Line of Duty (LOD) Determination was obtained from the VA in May 2014, per the Board's remand directives in May 2011 and January 2014.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA examinations regarding the bilateral foot disability claim and the examinations taken together are adequate for making a determination. Neither the Veteran nor his representative asserts that there are additional records to be obtained, nor have they asserted that the examination reports are inadequate.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

The Court has interpreted the provisions of 38 C.F.R. § 3.103 (c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the presiding Veterans Law Judge identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  There was a discussion of the evidence needed to substantiate missing elements of the claim.  Further, the Veterans Law Judge held the record of the hearing open for 60 days so the Veteran could obtain additional evidence.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, VA may address the merits of the appeal without prejudice to the Veteran.

II.  Bilateral Foot Disorder Manifested by Blisters

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's DD Form 214 reflects that he had four years and five months of foreign service, which included service in Panama.  His primary specialty was light wheel mechanic.  The Veteran testified that during service while stationed in Panama he suffered from blisters on his feet due to the heat and wearing boots while working as a mechanic.  He indicated that he was given creams to treat this in service, which did not help.  He described having the same problems now, which were being treated at a college or at the East Point Veterans Clinic.  Transcript pp 3-5.  He has reported in his initial claim for benefits filed in February 2007 that he had recurring blisters on his feet. In his April 2008 notice of disagreement he described having gone to sick call for blisters on his feet when stationed in Fort Huachuca, Arizona, then later treated at Kaiser Permanente from 2007 to the present. 

Service treatment records are only partially available and primarily address his head and facial injuries from the March 1991 motor vehicle accident.  No treatment of blisters on his feet is shown in the available service treatment records.

Post service treatment records reveal that in October 2006 the Veteran was in receipt of a diagnosis of dyshidrotic eczema. 

In March 2007, the Veteran filed a claim of service connection for recurring bilateral foot blisters. 

In December 2007 the Veteran was treated for bilateral heel blisters. In January 2008 on a first visit to the VA he reported blisters and pain in his feet on and off for several years.  He reported blisters affecting his feet, with examination showing skin peeling from his feet which he said had previously been blisters. No active blisters were shown on examination.  The assessment was rash on his feet for 20 years on and off and of unclear etiology.  In February 2008, he was seen by dermatology for 20 year history of itch rash on hands/feet and a history of having used some cream some 20 years ago and was now using 'sulfur cream on hands given by his mother.  He reported that his feet will have blisters occasionally that do pop and are itchy.  Examination of his feet and soles revealed several hyperpigmented macules slight scale and toe web maceration.  He was assessed with (KOH positive) tinea pedis and was prescribed miconazole cream to hands and feet. 

In March 2008, the Veteran was diagnosed with tinea pedis.  The examiner noted that the fungus may cause dry scaling on one or both feet with blisters, skin breakdown and itching.  He was also seen in March 2008 by dermatology for a "rash" coming and going for 21 years.  No mention was made of blisters on the physical examination and a diagnosis of tinea pedis was made.  In April 2008, he was noted to have a history of dishydrotic eczema having been seen by dermatology in February 2008 with next appointment in May 2008.  Examination revealed skin rash; however his feet were not specifically examined.  He was assessed with dermatitis.  In May 2008, he was seen by dermatology and assessed with tinea pedis, with dishydrotic hands also noted.  In August 2008, he was treated for follow up of tinea pedis and dishydrotic eczema (hands).  He was doing better with Miconazole cream and urea cream but reported a flare on his right foot recently and developed itchy blisters on arch of foot that were now resolved. He was assessed with tinea pedis and hand eczema.  He was prescribed miconazole cream mixed with urea 20% cream to feet. 

The Veteran underwent a VA examination in June 2011.  This examiner noted a history reported by the Veteran of having treated blisters in sick call in Fort Huachuca, Arizona, with topical cream used.  He then reported afterwards he went to Panama, which was very tropical.  He indicated he was in the woods six months out of the year in Panama.  He was in an engineering unit in a wet climate in Panama. Since then, he reported a rash on and off and was told it was eczema.  He described self-treating with Clorox bleach once a week, used Nivea lotion and kept his feet dry.  He also used Triamcinolone acetonide ointment. Examination disclosed papules to the sole of his arch with no rash or sign of fungal infection.  Although the examination was to include examination of both tinea pedis, dermatitis and foot blister, the diagnosis was limited to dermatitis.  The examiner gave an opinion that the current foot dermatitis less likely than not had its onset during service or otherwise was related to service.  The rationale was that there were no service treatment records available for review, but the claims file was reviewed.  He was noted to have a history of tinea pedis and dermatitis of his feet since 2006 per claims file review and the examiner discussed that irritant is responsible for approximately 80 percent of dermatitis and occurred mainly in the hands.  The examiner noted that the Veteran did not seek medical care for the rash from 1991 after service to 2006.  The examiner did not address the claimed foot condition manifested by blisters.

In February 2014, the Veteran underwent another VA examination with review of the claims file and addendum opinion was given regarding the etiology of his foot blister condition.  The examiner gave an opinion that it was at least as likely as not that the foot blister condition was incurred in or caused by his claimed inservice injury, event or illness.  The rationale was based on review of the records in the electronic claims file.  The examiner noted that the Veteran was hospitalized in March to April 1991 in Panama (following the motor vehicle accident) with no mention of a blister made.  The examiner noted that Panama is a very humid area.  The records from Kaiser Permanente were reviewed with a diagnosis of eczema noted in October 2006 with dyshydrosis and was prescribed with triamcinolone cream.  He was also noted to have been treated for bilateral heel blisters in December 2007.  The examiner also reviewed records of treatment for a rash on his feet with tinea pedis versus vesicular and pustular foot eczema diagnosed, and a positive lab test for foot fungus.  The examiner gave a statement that tinea pedis (athlete's foot) is very common and more frequent among teenage and adult males and can be easily treated and may recur in susceptible individuals.   

Regarding blisters, the examiner noted treatment in January 2008 for blisters in his feet and his February 2008 dermatology consult for tinea and dyshidrotic eczema of his hands, with followup in August 2008.  The examiner subsequently gave an opinion that based on review of the service treatment records, June 2011 VA examination and the dermatology consults at Kaiser Permanente and Atlanta VA Medical Center, that the identified chronic disabilities associated with his feet are dermatitis, dyshidrotic and tinea pedis.  The examiner explained that a blister is a very small pocket of fluid in the upper layers of his skin typically caused by forceful rubbing (friction), burning, freezing, chemical exposure or infection.  The examiner explained that the most common forms are chicken pox, herpes, impetigo, and a form of eczema called dyshydrosis.  Dyshydrosis is a skin condition characterized by small blisters on the hands or feet. It is an acute, chronic or recurrent condition characterized by small blisters on the hands or feet.  It is characterized by sudden onset of many deep seated pruritic clear vesicles.  The examiner noted that tinea pedis is a dermaphytotic infection of the feet characterized by erythema, scaling, maceration and or bulla formation and caused by a fungus that is mildly contagious. 

The examiner stated that the nature and etiology of the claimed foot blister is likely associated with hot humid temperatures, which can cause chronic dyshidrotic dermatitis also known as dyshidrotic eczema.  Literature review noted no known cause but that contributing factors include stress, hot weather, or pre-existing ectopic conditions.  The examiner noted that the Veteran did not have any documentation to support a chronic foot condition post active duty from 1991-2006; however, dyshidrotic dermatitis was not a life threatening condition so the Veteran could have been self- managing flare-ups.  Since dishydrotic dermatitis causes excessive sweating it is likely to cause foot infections such as tinea pedis because fungal infection thrives in a sweaty environment.

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements.  See Pond v. West, 12 Vet. App. 341 (1999).

During the March 2011 Board hearing, the Veteran testified that he was involved in an automobile accident while serving in Panama in 1991 and that the accident was caused by a "blackout spell."  The Veteran was specifically asked if the car accident was found to be in the line of duty.  The Veteran responded in the affirmative.  See Transcript at p. 3.  The Veteran's representative also asserted that the Veteran knew that the accident was found to be not due to the Veteran's willful misconduct.  Id. at p. 20.  However, these statements, made under oath, are not accurate, which is explained below.  

Service treatment records reveal that the Veteran was hospitalized in March 1991 while stationed in Panama and that he had contemporaneously reported being attacked by four Panamanian male individuals while working on a military vehicle.  He was not reporting that he was in a motor vehicle accident.  His Command requested a legal blood alcohol test to be done because the Veteran had been out of the assigned area during curfew hours and a vehicle was found to be wrecked.  Thus, they were suspicious that the Veteran was involved in a motor vehicle accident.  Subsequently, it was shown that the Veteran was, in fact, in a motor vehicle accident because he was drunk.  His service personnel records indicate that he had been charged with multiple violations of the Uniform Code of Military Justice, including operating a vehicle while drunk and wrongfully appropriating a pick-up truck in March 1991.  Special court-martial was subsequently recommended by his commanding officer.  In a July 1991 Memorandum, the Veteran requested a discharge for the good of the service due to the pending charges of violation of the lawful order, negligent destruction of government property, drunken driving and wrongful appropriation under the Uniform Code of Military Justice.  He also acknowledged that he was guilty of a charge against him or of a lesser included offense therein, which authorized the imposition of a Bad Conduct Discharge or a Dishonorable Discharge.  

The Veteran's March 2011 hearing testimony under oath that his March 1991 automobile accident was caused by a blackout spell and found to be in the line of duty, or, at a minimum, found not to involve willful misconduct-in the face of the service records, which clearly establish that the March 1991 automobile accident was caused by the Veteran's admitted drunk driving and wrongfully appropriating a pick-up truck-demonstrates a willingness by the Veteran to provide false statements in connection with his VA compensation claim.  The Veteran's in-service reports that the injuries actually sustained in the motor vehicle accident caused by his drunk driving were caused by being beaten up by four Panamanian male individuals, along with his intentionally misleading March 2011 hearing testimony, made 20 years later, suggest that the Veteran will continue to make false statements to advance his interests.  This significantly damages his credibility, to the point where the Board does not accept his statements as true.

The Veteran has alleged suffering from foot blisters on an intermittent basis since service and that he had used a cream to treat these symptoms.  In a January 2008 VA treatment note, he reported that he had suffered from a foot rash on and off for 20 years (i.e., 1988).  He reported a 20-year history (i.e., 1988) of an itchy rash on his feet and that he had used some cream 20 years ago in a February 2008 VA treatment note.  In a March 2008 private treatment note, the Veteran reported bumps that were located on his feet that came and went for 21 years (i.e. 1987) since his military service days.  However, in private treatment notes dated in September 1993 and August 1999, the Veteran denied that he was taking any medication and reported that he was in good health.  Moreover, in an October 2006 private treatment note, a diagnosis of dyshidrotic eczema was made.  The Veteran did not report the in-service onset of these symptoms during this treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

For the above reasons, the Board finds that the Veteran's statements regarding in-service foot blisters and continuity of the symptoms following service discharge are not credible.  Because the positive medical opinion provided in the February 2014 VA examination report relies on these statements, the positive medical opinion is accorded no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In essence, there is no credible evidence of a disability exhibited by foot blisters in service or for many years after service and no credible evidence of continuity of treatment since active duty.  Furthermore, the option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker, supra.  In this instance, the Veteran has not been diagnosed with a disability listed in 38 C.F.R. § 3.309(a).  Thus, without a showing that the Veteran was diagnosed with one of the listed in that section, the theory of continuity of symptomatology is not for application. 

As a preponderance of the evidence is against a finding that a disability manifested by bilateral foot blisters is related to service, the Board finds no basis for granting service connection.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  



ORDER

Service connection for a disability manifested by bilateral foot blisters is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


